ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant urgently insists that we erred in holding the facts in this case sufficient. Beyond question there was evidence of the fact that this appellant had carnal knowledge of a thirteen year old girl. It is true, no one was present at the time save the two of them. It is also true that while prosecutrix was detained in jail for the purpose of being used as a witness, a woman was confined in jail for vagrancy or some similar charge, — and that this woman testified that prosecutrix told her while they were in jail that appellant did not have intercourse with her. It is also true that appellant’s wife and daughter testified that the reputation of the girl for truth and veracity was bad. However, these were matters for the consideration of the jury, and they, in the exercise of the right and power given them by our statute, decided to believe the statement of the State witness, and we do not feel that we have any right to change the uniform holding of this court, and must decline to reverse the case when there is testimony before the jury sufficient to show guilt, if accepted by the jury as true.
We have again considered appellant’s bills of exceptions in the light of the argument made by him in his able motion for rehearing, and the many authorities cited in support of the argument of his counsel. We are unable to bring ourselves to believe that in the disposition of the various complaints, made by the accused in this case, in our original opinion, we did not follow the law as laid down in many decisions of this court. In our opinion the facts in none of the cases cited by appel*396lant in the motion are like those in the case before us. We do not think the argument of the State’s attorney went beyond the pale of fair discussion sufficient to justify us in holding same to exhibit reversible error; nor do we believe the juror, whose service is complained of in a bill of exceptions, exhibited any prejudice against the defendant or his defenses such as to render him incapable of giving the defendant a fair and impartial trial.
The motion for rehearing will be overruled.

Overruled.